Per Curiam:
An examination of the record fails to disclose any reasonable doubt of the defendant’s guilt. As regards the question of swearing the jury, it is not clear that the jury were not sworn as required by section 387 of the Code of Criminal Procedure. The clerk’s minutes show that the jury was duly sworn, and the presumption is that they were sworn as required by the law, and that presumption has not been overcome by any proof presented to this court. Furthermore, it appears that no objection was made and the question was not raised until after the verdict had been rendered. We think, under all the circumstances, that the printing of the record on appeal should not be dispensed with nor any special directions given. Defendant’s assigned counsel has fairly stated and argued upon this motion the questions which would be presented on the appeal. Under the circumstances he should be relieved from further services in connection with the matter. Application to dispense with printing of papers on appeal, and for special directions, denied.